Exhibit 10.1
 
September 30, 2002
 
Mr. Peter Steiner
xxxxx
xxxxx
 
Re: Separation Agreement and Release
 
Dear Pete:
 
This letter confirms our recent conversations concerning your relinquishing your
duties as Senior Vice President—Sales of Dice Inc. (f/k/a EarthWeb Inc.), and
sets forth the agreement that has been reached between Dice Inc., including its
subsidiaries, divisions, affiliates, predecessors, successors and assigns and
its past and present officers, directors, shareholders, counsel, employees,
agents, administrators, representatives, insurers or fiduciaries in their
individual and/or representative capacities (collectively referred to as the
“Company”) and you regarding your separation from the Company, effective as of
September 30, 2002 (the “Separation Date”).
 
1.
 
Effective on the Separation Date, your employment with the Company and your
Employment Agreement, dated August 13, 2001, as amended, (the “Employment
Agreement”) are terminated.

 
2.
 
On the Separation Date, you will submit a written turnover report detailing the
status of any projects planned or then in progress in which you are involved.

 
3.
 
On the Separation Date, you will return all equipment, materials and records of
the Company which are then in your possession and repay any advances from the
Company that may be then outstanding. Any expenses for which you are entitled to
be reimbursed under the Company’s expense reimbursement policy will be
reimbursed in accordance with the Company’s standard policies and procedures.

 
4.
 
Provided that you abide by the terms of this Agreement and in consideration for
the covenants and agreements herein contained:

 

 
(a)
 
The Company will continue to pay you your current base pay on a biweekly basis,
less applicable withholding deductions, through the Separation Date.

 

 
(b)
 
On the Separation Date, the Company will pay you for your accrued but unused
vacation days as of the Separation Date.

 

 
(c)
 
On the eighth day following the execution of this Agreement, the Company will
pay you a lump sum severance payment equal to six months’ of your current base
pay, plus $5,000 for outplacement, legal expenses and other transitional items,
less applicable withholding deductions

 

 
(d)
 
The Company will allow you to exercise any of your vested stock options at
anytime prior to March 31, 2003. Vesting of your stock options will cease as of
the Separation Date.

 

 
(e)
 
The Company will provide you and your family with continuing health, dental and
life insurance in the same manner as if you continued to be employed by the
Company through March 31, 2003.

 
5.
 
As a key executive of the Company, you have been intimately involved in the
management of the business of the Company and in planning and implementing its
business strategies. In the course of your employment with the Company, you have
developed special skills, knowledge and abilities in the online recruiting
services field which are of a uniquely personal nature. You have also acquired
detailed knowledge of the internal operations of the Company and its business
and possess highly confidential information concerning both the U.S. and
non-U.S. business activities of the Company. In addition, you have been afforded
the opportunity to develop special relationships of confidence and trust with
the customers, suppliers, consultants, employees, officers and directors of the
Company.

 
6.
 
The parties acknowledge and agree that the Company would be unfairly and
irreparably damaged if you were to take any of such skills, knowledge,
information or relationships, which you have acquired and developed during the
course of your employment with the Company, and use them to the detriment of the
Company, and therefore the provisions of this paragraph are reasonable,
appropriate and necessary for the protection of the Company’s properties,
investments, business relationships, economic advantages and good will.
Accordingly, you hereby agree that:

 

 
i.
 
For the period from the date of the Agreement through June 30, 2003, you will
not, without the Company’s prior written consent, directly or indirectly hold an
ownership interest in, provide financing for, control, manage or operate, or
participate in the ownership, control, management or operation of, or render
services in the capacity of



--------------------------------------------------------------------------------

an employee, freelancer, consultant, agent, independent sales representative or
a similar capacity to or for the benefit of Monster/TMP, HotJobs, Yahoo Careers,
CareerBuilder, HeadHunter, Techies, ComputerJobs, Brass Ring, JustTechJobs,
Computer Work, Brain Bench, Craig’s List, or Career Mag. Notwithstanding
anything to the contrary contained herein, you shall not be deemed to have
breached the provisions hereof solely by reason of your ownership of an equity
interest of less than one-half of one percent (0.5%) in the securities of a
publicly traded competitive business or an interest in a mutual or other
investment fund which owns an interest in one of the named entities, provided
that you have no influence or control over such fund’s investment decisions.
 

 
ii.
 
For the period from the date of the Agreement through June 30, 2003, you will
not, without the Company’s prior written consent, on your own behalf or on
behalf of any other person or entity, (1) solicit the service of or employ any
employee of the Company for your own benefit or the benefit of any person or
entity other than the Company; (2) induce or help to induce any such employee to
leave employment with the Company for any reason; or (3) employ or cause any
other person or entity to employ any former employee of the Company whose
resignation from the Company occurred less than six months prior to such
employment by you or such other person or entity. You may seek a waiver of any
provisions of this section in writing from the Company.

 

 
iii.
 
For the period from the date of the Agreement through June 30, 2003, you will
not, without the Company’s prior written consent, (1) induce or attempt to
induce any customer, supplier or contractor of the Company to terminate or
materially diminish any agreement or arrangement with the Company; or (2) induce
or attempt to induce any customer, supplier or contractor, or any potential
customer, supplier or contractor of the Company not to enter into any agreement
or arrangement with the Company.

 

 
iv.
 
You will not at any time, either during and after your employment, disclose,
communicate or divulge, or use for your benefit or the benefit of any third
party, any of the trade secrets or other confidential or proprietary information
and materials of the Company, including, solely by way of illustration but not
of limitation, its business strategies, business plans, budgets, pricing,
financial data, confidential reports, personnel records, credit and financial
data concerning its suppliers or its present and prospective customers, data
about competitors, new product-development initiatives, customer research and
new product or service ideas. Once your employment has terminated, you will not
retain copies of any confidential information or materials of the Company in any
form, whether print, electronic or otherwise.

 

 
v.
 
You will not willfully make any oral or written statement which reflects
adversely upon the character, honesty, credit, efficiency or business practices
of the Company or its former or current stockholders, directors, officers or
employees in their capacities as such.

 

 
vi.
 
Both during and after your employment with the Company you will, if requested by
the Company from time to time, provide information, testimony and assistance in
connection with the prosecution of any rights or claims by the Company and the
defense of any claims against the Company arising out of matters of which you
acquired knowledge while an employee of the Company. You agree to make yourself
available for such purpose at such times as the Company may reasonably request
and as do not unreasonably interfere with your other business activities or
commitments. The Company will pay any reasonable out-of-pocket expenses incurred
by you in connection with the foregoing (upon receipt of written documentation
of such expenses).

 

 
vii.
 
You will not willfully take any action materially adverse to the interests of
the Company, even if such action is in technical compliance with the other
provisions of this letter, but shall at all times conduct yourself in the same
manner and with the same degree of loyalty to the Company as if you were still
an employee and officer of the Company.

 

 
viii.
 
You will keep this letter strictly confidential and, except as may be required
by law, you agree not to disclose it or any of its terms or conditions to any
person other than your legal counsel and financial advisors to whom disclosure
is necessary to effectuate the purposes of your consulting with such advisors,
provided that they are informed of the confidentiality agreement herein and
agree to be bound by it. For purposes of the restrictions in this agreement that
relate to non-competition and non-solicitation, you may provide a summary
description or excepts of those provisions of the agreement to a prospective
employer, provided it is informed of the confidentiality agreement herein and
agrees to be bound by it. In the event that any court or agency of competent
jurisdiction shall require this Agreement to be filed with it, you and the
Company shall request that the Agreement be filed and maintained under seal.

 
7.
 
You hereby fully release and discharge the Company and its successors and
assigns from any and all claims, liabilities, obligations, damages, losses,
costs and expenses, known and unknown, suspected or unsuspected, which you have,
have had or may hereafter have arising out of your employment with the Company,
the termination thereof or your compensation in connection therewith (other than
obligations created by, acknowledged in or arising from this agreement), and you
hereby waive any and all rights to assert against the Company and its successors
and assigns, any such claims, including, without limitation, claims of
discrimination (whether based on race, religion, national origin, sex, sexual
orientation, age, marital status, veteran status, handicap, physical or mental
disability, or any other cause), wrongful discharge, emotional distress,
defamation, breach of contract, breach of covenant of good faith and fair
dealing, claims for wages, bonuses, vacation or sick pay or other benefits, and
violation of any local, state or

 



--------------------------------------------------------------------------------

federal law or regulation. You specifically waive any and all rights and claims
arising under the federal Age Discrimination in Employment Act of 1967 (although
such waiver does not apply to rights or claims that may arise after the date
this Agreement is executed).
 
9.
 
You acknowledge and agree that, except as expressly provided herein, you will be
entitled to no further employment with the Company, and, except for the
foregoing, you are not entitled to and will not receive any additional
compensation, payments or benefits of any kind from the Company, and that no
representations or promises to the contrary have been made to you.

 
10.
 
This letter sets forth our entire agreement with respect to the subject matter
thereof and supersedes all prior written or oral agreements between you and any
representative of the Company on that subject including without limitation the
Employment Agreement dated as of August 13, 2001, between the Company and you,
as amended from time to time. No provision of this agreement may be modified or
waived except in a writing signed by the party against whom the enforcement of
any such modification or waiver is sought. If any provision of this agreement is
prohibited or invalid under any law, such provision shall be ineffective to the
extent of any prohibition or invalidity, without invalidating the remainder of
such provision or the other provisions of this agreement. This agreement will
bind and benefit both parties and their respective heirs, executors,
administrators, successors and assigns. This agreement shall be governed by and
construed in accordance with the laws of the State of New York without reference
to its rules regarding choice or conflicts of laws.

 
11.
 
You acknowledge that you have had a reasonable amount of time and an opportunity
to review this agreement and have been afforded the opportunity to review its
terms with an attorney prior to execution. You acknowledge that you have read
and understand this agreement; that you have signed it voluntarily and without
coercion; and that the waivers you have made in this agreement have been made
with full appreciation that you will be foreclosed from pursuing the rights so
waived. You agree that if you assert or attempt to assert any claims or rights
so waived, you will pay all costs incurred by the Company or its employees,
including reasonable attorneys’ fees and disbursements, in defending against
such claims.

 
12.
 
You are advised to consult with an attorney prior to executing this agreement.
You have 45 days from the date of this letter to consider this agreement. For a
period of seven (7) days following the execution of this agreement, you may
revoke the agreement by delivering written notice of revocation to the Company’s
Vice President & General Counsel at 3 Park Avenue, New York, NY 10016. This
agreement will not become effective or enforceable until the 7-day revocation
period has expired. If the 7-day revocation period expires without you having
revoked the agreement, the agreement becomes effective as of the date executed
by both parties. If you revoke the agreement, the Company will not be bound by
the terms set forth above. You understand that your acceptance of any of the
payments or benefits described herein at any time after you sign this agreement
and release confirms that you did not revoke your consent to this agreement and
release and therefore that it is fully effective and enforceable.

 
If the above accurately reflects our agreement on this matter, please sign the
attached duplicate of this letter in the space provided below and return it to
me.
 
Sincerely,
    
DICE INC.
    
By:    /s/    SCOT W. MELLAND                

--------------------------------------------------------------------------------

  
October 17, 2002

--------------------------------------------------------------------------------

Scot W. Melland
Chairman, President & CEO
  
Date
AGREED AND ACCEPTED:
    
/s/    PETER STEINER        

--------------------------------------------------------------------------------

  
October 18, 2002

--------------------------------------------------------------------------------

Peter Steiner
  
Date